            Case 2:20-cv-00259-MKD                   ECF No. 22          filed 08/13/21     PageID.661 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                      FILED IN THE
                                                                  for thH_                             U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                           KELLY R.,                                                              Aug 13, 2021
                                                                     )                                SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-cv-00259-MKD
                                                                     )
               KILOLO KIJAKAZI, ACTING                               )
               COMMISSIONER OF SOCIAL
                     SECURITY,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 18, is GRANTED. Defendant’s Motion for Summary Judgment,
u
              ECF No. 19, is DENIED. This matter is REVERSED and REMANDED to the Commissioner of Social Security for
              further proceedings consistent with the recommendations pursuant to sentence four of 42 U.S.C. § 405(g) contained in
              ECF No. 21.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Mary K. Dimke                                             on motions for summary judgment.




Date: August 13, 2021                                                       CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Pam Howard
                                                                                           %\ Deputy Clerk

                                                                             Pam Howard
